Case 2:18-cv-02699-FMO-MAA Document 24 Filed 08/21/20 Page 1 of 1 Page ID #:1705



    1
    2
    3
    4
    5                                               JS-6
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    FERNANDO DELGADO,                        Case No. 2:18-cv-02699-FMO-MAA
  12                        Petitioner,
               v.                                JUDGMENT
  13
  14    RAYMOND MADDEN, Warden,
  15                        Respondent.
  16
  17          Pursuant to the Order Accepting Report and Recommendation of the United
  18    States Magistrate Judge,
  19          IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20    action is dismissed with prejudice.
  21
  22             $XJXVW
        DATED: ________________
  23
                                                     V
                                          ____________________________________
  24
                                          FERNANDO M. OLGUIN
  25                                      UNITED STATES DISTRICT JUDGE
  26
  27
  28
